Case: 22-10213      Document: 00516404247         Page: 1     Date Filed: 07/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 22, 2022
                                  No. 22-10213                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Rene Valenzuela,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:21-CR-155-14


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Rene Valenzuela has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Valenzuela has filed a letter in which he plainly states his desire to withdraw


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10213   Document: 00516404247        Page: 2   Date Filed: 07/22/2022




                               No. 22-10213


   his appeal. Valenzuela’s motion for voluntary dismissal is GRANTED,
   counsel’s motion to withdraw is DENIED AS MOOT, and the appeal is
   DISMISSED. See Fed. R. App. P. 42(b); 5th Cir. R. 42.1.




                                    2